UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6008



CRAIG ARRON HOOPER,

                                             Petitioner - Appellant,

          versus


RONALD   J.   ANGELONE,  Director,      Virginia
Department of Corrections,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CA-01-379-3)


Submitted:   March 21, 2002                 Decided:   March 29, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Craig Arron Hooper, Appellant Pro Se. Eugene Paul Murphy, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Craig Arron Hooper seeks to appeal the district court’s order

dismissing his petition filed under 28 U.S.C.A. § 2254 (West 1994

& Supp. 2001) and denying his fourth motion for an extension of

time in which to file a response to the State’s motion to dismiss.

We have reviewed the record and the district court’s opinion and

find no reversible error.         Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court.        See Hooper v. Angelone, No. CA-01-379-3 (E.D. Va.

Nov. 28, 2001).          We deny Hooper’s motion for transcripts at

Government expense.         We dispense with oral argument because the

facts    and   legal    contentions    are   adequately   presented     in   the

materials      before    the   court   and   argument   would   not    aid   the

decisional process.




                                                                      DISMISSED




                                        2